PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/183,226
Filing Date: 6/15/2016	
Appellant(s): Cudworth



__________________
  Jeffrey P. Cobia
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/12/20.




Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/17/2020 from which the examiner is withdrawing the USC 112B rejection and the USC 103 rejection and appeal is being maintained by the examiner.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.
Examiner has withdrawn the USC 112B rejection for the claims.

Appellant argues on page 10:
The Examiner, on page 6 of the Office Action appears to be confused regarding the interaction between claims 1 and 2 (and similarly 17 and 19). To avoid muddling the issue, the claims are described before the Examiner’s interpretation. Claim 1 recites, “wherein the processor is configured to insert respective images of the plurality of images into the text sequentially including the image, one at a time via an automated process without user input after a first image of the plurality of images is inserted” (emphasis added). Claim 2 recites,
“wherein the processor is further configured to insert the plurality of images into the text in a manner responsive to a single user interaction before the insertion of the plurality of images.” Thus, claim 2 recites a single user interaction before insertion of images, and claim 1 describes that, without user input after a first image is inserted, images are inserted via an automated process. The Office Action alleges that these are contradictory, however they are not. The single user interaction of claim 2 could be used to initiate insertion (e.g., via the automated process) of the images, with the single user interaction occurring before the insertion of the images. This is consistent with claim 1 requiring that the images be inserted without user input after a first image is inserted (e.g., the single user interaction in claim 2 does not extend to a time after the first image is inserted).

Examiner response: 
Examiner agrees and drops the 112b rejection.

Appellant argues on page 12
Further, the Rejection appears silent regarding the recited, “the predetermined position for the image being specified by the rule associated with the image.” This element of the claims is mentioned in the Response to Arguments section on page 2 of the Office Action, where a fourth reference is introduced to allegedly teach the predetermined position specified by a rule. The Examiner states, “The reference Lefevre inserts images based on user preferences which can be interpreted as a rule.” This is plainly incorrect. The claimed “rule” is “associated with the image.” A user preference is not a rule and is certainly not a rule associated with an image.


Examiner response:


    PNG
    media_image2.png
    1131
    1355
    media_image2.png
    Greyscale

A user can take an image in word select it and the format panel comes up where a user can assign various settings to the picture such as in front of text, to the left of text reads on before the text as well as various other formats could also be reading on it such as in front of the text option. 


    PNG
    media_image3.png
    591
    1034
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    240
    403
    media_image4.png
    Greyscale

Teaches of different settings that a user can use for images amongst text. 
Appellant argues on page 13:

“automated process.'” The Examiner states on page 8 of the Office Action that, “Since the claim doesn’t specify what an automated process entails, the examiner assumes it is done via the help of a computer, the computer of Fig. 1 assists the user.” It is unclear what the Examiner believes teaches “an automated process” here, other than perhaps that because the techniques of the reference are done on a computer, that somehow makes them “automated.” This seems to be an unreasonable interpretation under a plain meaning of “automated.” The present specification at paragraph [0010], for example, describes that, “One or more of the predicted images are automatically inserted into the text which has been input by the user so that there is minimal effort on the part of the user.” The automation of this process cannot reasonably be interpreted as merely “via the help of a computer” without stripping away the plain meaning of the word “automated.” Thus, Appellant requests reversal of this rejection.


Examiner response:

Examiner disagrees, automated means a machine doing work instead of people, the word document is partly automated since a computer is writing down text instead of a user with a pen and paper.  


Appellant argues on page 14:
With the addition of the Capela and Takahashi references, the combination of references passes beyond reasonableness. Capela discusses an initial state of a document (FIG. 9 A) where an object is centered in text, and, after a user moves the object, an updated state of the document (FIG. 9B) where the object is in an upper left corner. Takahashi discusses a default page “image” format for printing a page on a piece of paper. According to Takahashi, when a document prints, it is printed by default with the “image” aligned on the printed page in a top left corner. After printing the “image” via Takahashi’s method, it is unclear how the object of Capela could be moved. Further, the “image” of Takahashi is the printed material, which may not include an image at all (e.g., may be just text). The “image” of Takahashi also does not appear to be positioned in relation to text. Returning to Capela, if the document shown in FIG. 9A were to be printed according to Takahashi, the entire document would be aligned in the top left comer.


Examiner response.

In response to appellant's argument that  is nonanalogous art, it has been held that a prior art reference must either be in the field of appellant's endeavor or, if not, then be reasonably pertinent to the particular problem with which the appellant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  


Appellant argues on page 15:

Discussed above with respect to the independent claims, the Rejection of claim 7 errs in its reliance on LeFevre as allegedly teaching the claim 7 element: “the criteria further comprise user input selecting an automated image insertion function.” The Office Action on page 18 points to LeFevre at paragraph [0039] and FIGs. 4A-B, and states “user selects heart icon and it gets inserted into a message.” This is plain error and should be reversed.

Examiner response:

As stated before a user and computer doing something is automated.  In Lefevre, Fig. 4 a user selected emojies to be included in a message.  It’s partly automated by the computer.


    PNG
    media_image5.png
    903
    793
    media_image5.png
    Greyscale


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

   

Conferees:

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177                                                                                                                                                                                                        

/WILLIAM L BASHORE/Supervisory Patent Examiner, Art Unit 2175                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.